Title: From George Washington to Colonel Jacob Bayley, 29 April 1776
From: Washington, George
To: Bayley, Jacob



Sir
New York 29th April 1776

I Received your favour of the 29th Instant with Mr Metcalfs Plan and Capt. Johnsons journal of the route from Newbery to St John’s the Representation that was Transmitted to me by the Hands of Colonel Little I had sent to Congress. Mr Weatherspoon has been since sent to Examine or Explore a Rout but I hear he is still at Cohoes. the time of the Congress is taken up with so many Objects of Consequence that it is impossible for them to Attend to Everything and as it is of Importance that every Communication with Canada should be made as free as Possible it is my Oppinion & Desire that you set about the Road you Propose as soon as possible.
As you must be the best Judge who to Employ you Will please to take the whole upon yourself we cannot at this time spare Soldiers you must therfore engage such men as you know will do the business faithfully & well, as to their wages you must agree with them on the most Reasonable terms, & I doubt not that you will in this and every other Instance serve your Country with Integrity honor & Justice. as you go on you will upon every Oppertunity keep me advised & I will provide for the Expence which you will be Careful in making as light as possible. I am Your Most Obbt Humle Serv.

G.W.


P.S. I Send you by Mr William Wallace 250£ Lawfull Money to Begin with.

